Citation Nr: 1442613	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-33 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia

THE ISSUES

1.  Entitlement to service connection for residuals of a rib cage injury.  

2.  Entitlement to an initial rating higher than 20 percent after September 1, 2010, for varicose veins of the left leg. 

3.  Entitlement to an initial compensable rating for allergic rhinitis.

4.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1997 to November 2001 and from January 2003 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2007 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In May 2012 the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2014, while on appeal, the RO granted service connection for bone spurs of the left and right heels with degenerative arthritis.  As the Veteran has not appealed either the ratings or the assigned effective dates, the claim is no longer before the Board. 

In April 2014, the RO increased the rating for varicose veins of the left leg to 20 percent from September 1, 2010.

The claim of service connection for a psychiatric disorder to include PTSD is  REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  Residuals of a rib cage injury are not shown.

2.  From September 1, 2010, varicose veins of the left leg have manifested by persistent edema that is incompletely relieved by elevation of extremity, but without persistent stasis pigmentation or eczema.
	
3.  Since the grant of service connection, allergic rhinitis has manifested by less than 50 percent obstruction of the nasal passages on both sides and without complete obstruction on one side or polyps.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a rib cage injury have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2013).

2.  The criteria for an initial rating higher than 20 percent from September 1, 2010, for varicose veins of the left leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2013).

3.  The criteria for an initial compensable rating for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  
Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre-VCAA notice by letter dated in June 2006 on the underlying claims of service connection for varicose veins of the left leg and for allergic rhinitis. Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claims of service connection has been more than substantiated, the claims have been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  


Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision rating a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claims for initial higher ratings for varicose veins and for allergic rhinitis.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

On the claim of service connection for residuals of rib injury, the RO provided pre-adjudication VCAA notice by a letter dated in June 2006.  As for the timing and content of the VCAA notice, the document complied with the specificity requirements of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre adjudication VCAA notice); of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained service treatment records, VA records, and private records.

The Veteran was afforded VA examinations in July 2006, in July 2010, and in February 2013.  As the reports of the VA examinations include the Veteran's medical history and sufficient findings to decide the claims, the VA examinations are adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).




As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a).

Disability diagnosed after discharge may still be service-connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).



Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) does not apply.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The service treatment records show the Veteran sustained two left rib injuries.  The first was in June 1998, when he was found unconscious on the flight deck of a carrier and complained of tenderness over the s left 10th and 11th ribs.  X-rays were negative for fracture or bony abnormality.  The second rib injury was sustained in a fall from a chair in May 2003.  The assessment was soft tissue injury versus fracture, but the X-ray machine was not working to complete the assessment.  There was one further complaint of rib pain in July 2003, but the evaluation was normal.  

After service on VA examination in July 2006, the VA examiner found no evidence of pain or functional impairment of the rib cage.   The Veteran was not being treated.  Chest X-ray was within normal limits.  The diagnosis was rib tenderness.

On VA examination in February 2013, the VA examiner reviewed the service treatment records and noted the two in-service injuries where the Veteran injured the ribs.  There was no history of deformity, of limited motion, of functional limitation, or of constitutional signs of bone disease.  The Veteran denied any rib tenderness.  The diagnosis was no evidence of rib fractures.  



The VA examiner determined that the claimed rib cage condition was less likely than not incurred in or caused by the claimed in-service injuries.   The VA examiner stated that the current X-rays were e normal and showed no evidence of old rib fractures or other abnormality of the ribs.

Analysis

On the basis of the service treatment records alone a rib cage disability was not affirmatively shown to have been present in service.  Service connection for residuals of a rib cage injury under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established.  

Service connection may still be established based on an initial diagnosis after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

While the Veteran injured his rib cage during service, there is no competent evidence showing a current disability by history, by X-ray, or by clinical finding.

The Veteran is competent to describe rib tenderness or discomfort, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Although the Veteran is competent to describe injuries and symptoms of injuries, the question of whether are residuals of injures is not a simple medical question because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  



And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify a chronic rib cage disorder.

A disability of the ribs is also not a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation; see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); and see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer). 

Applying the guidance of current case law, a disability of the ribs is more analogous to an internal disease process such as rheumatic fever than either flatfeet, a skin condition, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, it is not a type of condition under case law that has been found to be capable of lay observation.

As a disability of the rib cage is not a simple medical condition any inference based on what is not personally observable cannot be competent lay evidence.  And the Veteran's lay evidence is not competent evidence of current disability of the rib cage. 

In the absence of any competent medical evidence to the contrary, the VA examiners' findings of normal X-rays and no evidence of pain or limitation of motion or functional impairment or deformity or constitutional signs of bone disease is persuasive evidence against the claim of current disability. 

In the absence of proof of a current disability of the rib cage, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 


As the preponderance of the evidence is against the claim of service connection, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b). 

General Rating Principles

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Varicose Veins

Varicose veins of the left leg are rated 20 percent under Diagnostic Code 7120 from September 1, 2010.  


Under Diagnostic Code 7120, the criteria for a 20 percent are varicose veins manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  The criteria for a 40 percent rating are varicose veins manifested by persistent edema and stasis pigmentation or eczema with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest. 

Evidence 

VA records show that on July 23, 2010, the Veteran had vein stripping surgery on the varicose veins of the left leg.  In August 2011, the Veteran still had pain.  Physical examination showed no pedal edema.

In November 2011, the Veteran testified that he still could not stand for a long period of time and that his symptoms have gotten worse since the surgery in July 2010.  

On VA examination in February 2013 the Veteran stated that he had decreased pain and swelling for about a year after the vein stripping, but his symptoms had recurred.  The Veteran described pain and fatigue in his leg after prolonged standing or walking, which were relieved by elevating his leg.  The VA examiner noted the symptoms of persistent edema were not completely relieved by elevating the leg and that the Veteran had persistent pain.  The VA examiner did not find stasis pigmentation or eczema or ulceration.  

In February 2013, it was noted that the Veteran had large varicose veins behind and below the left knee.  Compression hose was recommended. 





Analysis

In the absence of evidence of persistent edema and stasis pigmentation or eczema with or without intermittent ulceration, the findings do not more nearly approximate or equate to the criteria for the next high rating under Diagnostic Code 7120 at any time during the appeal period.  There is no other potentially applicable Diagnostic Code.  As the preponderance of the evidence is against the claim for an initial higher rating, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Allergic Rhinitis

In August 2010, the RO granted service connection and assigned a noncompensable rating effective April 11, 2006.  The Veteran seeks an initial compensable rating for allergic rhinitis.

Under DC 6522, allergic rhinitis warrants a 10 percent rating when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted when polyps are present.  38 C.F.R. § 4.97, DC 6522. 

Evidence

On VA examination in July 2006 the Veteran reported constant sinusitis with incapacitating episodes as often as 7 times a week.  Headaches occurred with the sinus attacks.  No antibiotic treatment was needed.  Symptoms included difficulty breathing through the nose, purulent discharge, hoarseness and shortness of breath.  On physical examination, there was a 20 percent nasal obstruction in each nostril.  There was no tenderness or purulent discharge.





On VA examination in February 2013 the Veteran stated that both of his nostrils were intermittently obstructed and that he had almost daily non-purulent discharge.  He was not on medication.  Physical examination showed there was less than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  There was no complete obstruction on one side due to rhinitis and there were no nasal polyps.  The VA examiner stated that the condition did not impact the Veteran's ability to work.

Analysis

The clinical evidence shows that allergic rhinitis is manifested with less than 50 percent obstruction of the nasal passages on both sides and without evidence of complete obstruction on one side, for the entire appeal period.  Allergic rhinitis has also not been manifested by polyps at any time during the appeal.

As such, the Veteran's overall disability picture does not more nearly approximate or equate to the criteria for the next higher rating of 10 percent, and the lower rating must be assigned.  38 C.F.R. § 4.7.  As the preponderance of the evidence is against the claim for an initial higher rating for any portion of the time period under consideration, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  
This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The varicose veins are manifested by persistent edema that is incompletely relieved by elevating the leg and persistent pain.  Allergic rhinitis is manifested by less than 50 percent obstruction of the nasal passages on both sides, non-purulent nasal discharge, and headaches.  Comparing the Veteran's current disability levels and symptomatology to the Rating Schedule, the rating criteria encompass the manifestations of the varicose veins and of allergic rhinitis.  In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  The assigned schedule ratings, therefore, are adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran does not raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for residuals of a rib cage injury is denied.  

An initial rating higher than 20 percent for varicose veins is denied.

An initial compensable rating for allergic rhinitis is denied.



REMAND

On the claim of service connection for a psychiatric disorder, the evidence is insufficient to decide the appeal and further development under the duty to assist is needed.

The Veteran describes several in-service stressors, resulting in his current psychiatric disability, including injuries while working on a flight deck, the deaths of several family members, his wife's miscarriage, and participation in recovery efforts of aircraft involving fatalities.  

The two stressors in which the Veteran sustained injuries have been corroborated.  The first incident was in June 1998 when the Veteran was knocked unconscious by aircraft exhaust and the second incident was in December 2000 when the ship's flight deck was hit by an F-14.  

The service treatment records for the first period of active duty show that the Veteran was found unconscious on the flight deck of a carrier in June 1998.  He was unable to recall what happened.  He did suffer an injury to his ribs and a concussion.  

In December 2000, the Veteran was treated for an inhalation injury, when an F-14 struck the ship's ramp and destroyed portions of the tail section.    

The remaining stressors have not been corroborated, and in particular, the Veteran's participation in several recovery operations involving fatalities. 

Finally, the VA examinations of record are insufficient to decide the claim, and the Veteran must be afforded a new examination.





Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service personnel records for both periods of active duty.  

2.  Ask the Veteran to provide additional information, such as the names and dates of the stressors he has identified, namely, an incident in 1998 in which a F-14 was shot down and a helicopter brought the bodies back to the ship and the Veteran was involved in handling the remains; an incident in 1998 where a sailor sustained a crush injury in a barge accident, an incident in 1999 when a training pilot and instructor were killed after take-off when their F-14 crashed in the water, and another incident in 2000 when a S-3 Viking went down killing 2 of the 4 crew.  

3.  If the Veteran is able to provide sufficient specificity regarding the alleged stressors, ask the U.S. Army and JSRRC to verify the stressors.  

If the Veteran is not able to provide sufficient specificity, there should be finding that there is insufficient information to make a request to the JSRRC. 

4.  Afford the Veteran a VA examination, including psychological testing for PTSD, by a VA examiner who has not previously examined the Veteran, to determine:  




a).  Whether the Veteran meets the diagnostic criteria for PTSD, and if so, is it at least as likely as not (approximately 50 percent probability) that PTSD is due to a verified in-service stressor? 

b).  Whether it is at least as likely as not (probability of 50 percent), that any current psychiatric disorder other than PTSD is related to service? 

The Veteran's file must be made available to the examiner for review.  

5.  After the above development, adjudicate the claim of service connection for PTSD and for a psychiatric disorder other than PTSD.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
George E. Guido Jr
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


